Case 1:19-bk-12865   Doc 27   Filed 05/08/20 Entered 05/08/20 11:56:04   Desc Main
                              Document     Page 1 of 6
Case 1:19-bk-12865   Doc 27   Filed 05/08/20 Entered 05/08/20 11:56:04   Desc Main
                              Document     Page 2 of 6
         Case 1:19-bk-12865                Doc 27        Filed 05/08/20 Entered 05/08/20 11:56:04 Desc Main
                                                         Document        Page 3 of 6
                                                           SN Servicing Corporation           Final
                                                             323 FIFTH STREET
                                                            EUREKA, CA 95501
                                                         For Inquiries: (800) 603-0836
                                             Main Office- NMLS ID #5985, Branch Office- NMLS ID #9785
     Analysis Date: May 01, 2020

     ANDREW D MCINTYRE                                                                                                  Loan:
     KAREN L MCINTYRE
     963 AUTUMN CT                                                                           Property Address:
     TRENTON OH 45067                                                                        963 AUTUMN COURT
                                                                                             TRENTON, OH 45067



                                                Annual Escrow Account Disclosure Statement
                                                             Account History

     This is a statement of actual activity in your escrow account from Jan 2020 to May 2020. Last year's anticipated activity
     (payments to and from your escrow account) is next to the actual activity.

Payment Information                  Current:      Effective Jun 01, 2020:                  Escrow Balance Calculation
 Principal & Interest Pmt:                 542.07                  542.07                   Due Date:                                        Jun 01, 2019
 Escrow Payment:                           264.27                  265.21                   Escrow Balance:                                    (2,137.75)
 Other Funds Payment:                         0.00                    0.00                  Anticipated Pmts to Escrow:                         3,171.24
 Assistance Payment (-):                      0.00                    0.00                  Anticipated Pmts from Escrow (-):                        0.00
 Reserve Acct Payment:                        0.00                    0.00                  Anticipated Escrow Balance:                        $1,033.49
 Total Payment:                              $806.34                    $807.28



                     Payments to Escrow            Payments From Escrow                                        Escrow Balance
       Date          Anticipated   Actual          Anticipated     Actual             Description              Required       Actual
                                                                              Starting Balance                       0.00       (2,382.00)
     Jan 2020                          278.70                               *                                        0.00       (2,103.30)
     Feb 2020                          278.70                               *                                        0.00       (1,824.60)
     Feb 2020                          278.70                               *                                        0.00       (1,545.90)
     Feb 2020                                                      1,149.25 * County Tax                             0.00       (2,695.15)
     Mar 2020                          278.70                               *                                        0.00       (2,416.45)
     Apr 2020                          278.70                               *                                        0.00       (2,137.75)
                                                                              Anticipated Transactions               0.00       (2,137.75)
     May 2020                    3,171.24                                                                                        1,033.49
                          $0.00 $4,564.74               $0.00     $1,149.25

     An asterisk (*) indicates a difference from a previous estimate either in the date or the amount. If you want a further explanation, please call
     our toll-free number.


     Last year, we anticipated that payments from your account would be made during this period equaling 0.00. Under
     Federal law, your lowest monthly balance should not have exceeded 0.00 or 1/6 of the anticipated payment from the
     account, unless your mortgage contract or State law specifies a lower amount. Your mortgage contract and State law are
     silent on this issue.




                                                                                                                                             Page 1
     Case 1:19-bk-12865                Doc 27       Filed  05/08/20
                                                      SN Servicing        Entered 05/08/20 11:56:04
                                                                     Corporation                Final Desc Main
                                                    Document          Page   4 of
                                                     For Inquiries: (800) 603-0836
                                                                                  6
                                        Main Office- NMLS ID #5985, Branch Office- NMLS ID #9785
 Analysis Date: May 01, 2020

 ANDREW D MCINTYRE                                                                                               Loan:

                                           Annual Escrow Account Disclosure Statement
                                                  Projections for Coming Year

This is an estimate of activity in your escrow account during the coming year based on payments anticipated to be made to and
from your account.


   Date              Anticipated Payments                                                                  Escrow Balance
                     To Escrow From Escrow               Description                                 Anticipated      Required
                                                         Starting Balance                             1,033.49        1,326.03
Jun 2020               265.21                                                                         1,298.70        1,591.24
Jul 2020               265.21                                                                         1,563.91        1,856.45
Aug 2020               265.21        1,149.25            County Tax                                     679.87          972.41
Sep 2020               265.21                                                                           945.08        1,237.62
Oct 2020               265.21           884.00           Homeowners Policy                              326.29          618.83
Nov 2020               265.21                                                                           591.50          884.04
Dec 2020               265.21                                                                           856.71        1,149.25
Jan 2021               265.21                                                                         1,121.92        1,414.46
Feb 2021               265.21        1,149.25            County Tax                                     237.88          530.42
Mar 2021               265.21                                                                           503.09          795.63
Apr 2021               265.21                                                                           768.30        1,060.84
May 2021               265.21                                                                         1,033.51        1,326.05
                    $3,182.52       $3,182.50

(Please keep this statement for comparison with the actual activity in your account at the end of the escrow accounting computation year.)
 Your escrow balance contains a cushion of 530.42. A cushion is an additional amount of funds held in your escrow
 balance to prevent the balance from becoming overdrawn when an increase in the disbursement amount occurs. Under
 Federal law, your lowest monthly balance should not exceed 530.42 or 1/6 of the anticipated payment from the account,
 unless your mortgage contract or State law specifies a lower amount. Your mortgage contract and State law are silent on
 this issue.

Your ending balance from the last month of the account history (escrow balance anticipated) is 1,033.49. Your starting
balance (escrow balance required) according to this analysis should be $1,326.03. This means you have a shortage of 292.54.
This shortage may be collected from you over a period of 12 months or more unless the shortage is less than 1 month's
deposit, in which case we have the additional option of requesting payment within 30 days. We have decided to do nothing.

We anticipate the total of your coming year bills to be 3,182.50. We divide that amount by the number of payments expected during
the coming year to obtain your escrow payment.




                                                                                                                                    Page 2
        Case 1:19-bk-12865             Doc 27      Filed 05/08/20 Entered 05/08/20 11:56:04                      Desc Main
    New Escrow Payment Calculation                 Document     Page 5 of 6
    Unadjusted Escrow Payment                       265.21
    Surplus Amount:                                   0.00
    Shortage Amount:                                  0.00
    Rounding Adjustment Amount:                       0.00
    Escrow Payment:                                $265.21




   NOTICE OF RIGHT TO CANCEL PRIVATE MORTGAGE INSURANCE: If you currently pay private mortgage insurance
   premiums, you may have the right to cancel the insurance. In most cases, you have the right to cancel private mortgage insurance if
   the principal balance of your loan is 80 percent or less of the current fair market appraised value of your home, and you have a good
   payment history on your loan. If you want to learn whether you are eligible to cancel this insurance, please contact us at 323 Fifth
   Street, Eureka, Ca 95501 or 800-603-0836.

* Please note if you have autopay/EFT set up on your loan, it is your responsibility to make sure your payment amount is
updated. Enclosed is the EFT form that needs to be completed. Once completed, please fax to the number listed on the EFT form
or return in the self-addressed envelope.




                                                                                                                            Page 3
Case 1:19-bk-12865         Doc 27    Filed 05/08/20 Entered 05/08/20 11:56:04                 Desc Main
                                     Document     Page 6 of 6


                                    CERTIFICATE OF SERVICE
       On May 8, 2020, I served the foregoing documents described as Notice of mortgage payment
change on the following individuals by electronic means through the Court’s ECF program:
        COUNSEL FOR DEBTOR
        Stephen J Malkiewicz
        westlawecf@gmail.com


        I declare under penalty of perjury under the laws of the United States of America that the
foregoing is true and correct.
                                                          /s/ Maben May
                                                          Maben May




       On May 8, 2020, I served the foregoing documents described as Notice of mortgage payment
change on the following individuals by depositing true copies thereof in the United States mail at Santa
Ana, California enclosed in a sealed envelope, with postage paid, addressed as follows:
        DEBTOR
        Andrew David McIntyre
        963 Autumn Ct.
        Trenton, OH 45067

        Trustee
        Margaret A Burks
        600 Vine Street
        Suite 2200
        Cincinnati, OH 45202

        U.S. Trustee
        Asst US Trustee (Cin)
        Office of the US Trustee
        J.W. Peck Federal Building
        550 Main Street, Suite 4-812
        Cincinnati, OH 45202

        I declare under penalty of perjury under the laws of the United States of America that the
foregoing is true and correct.
                                                         /s/ Maben May
                                                         Maben May
